Detailed Action
This office action has been issued in response to an amendment filed 2/3/2021 and Examiner’s Interview conducted 4/8/2021.  Claims 36, 50 and 55 were amended. Claim 56 was added. Claims 36-37, 39-42, 44-45, 50-51 and 53-56 are pending and are examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Matthew Swanson, Reg. No. 73276, on 4/8/2021.
Claims 36, 44-45, 50 and 56 have been amended.  
Claims 42 and 55 have been cancelled.
This application has been amended as follows:
In the claims:


- compile, from information comprised in a message received in the apparatus, a protection bit sequence, the protection bit sequence comprising a first part and a second part, the first part comprising a segment of most significant bits of the protection bit sequence and the second part comprising a segment of least significant bits of the protection bit sequence; 
- identify a sender of the message based on identifying a secret key that decrypts the first part into a plaintext bit sequence comprised in the message;
- verify that a number represented by both parts together of the protection bit sequence has been incremented or decremented with respect to a protection bit sequence in a previous message from the same sender, and
- determine a subsequent first part that will be associated with a set of future messages from the sender, when advancing the protection bit sequence will cause the first part to change.

42. (Cancelled)

44. (Currently Amended) The apparatus according to claim 36, wherein the at least one memory and the computer program code are configured to, with the at least one 

45. (Currently Amended) The apparatus according to claim 36, wherein the at least one memory and the computer program code are configured to, with the at least one processing core, cause the apparatus to determine a set of subsequent first parts, each subsequent first part in the set corresponding to a distinct sender, responsive to the determination that the apparatus has spare computation capacity.  

50. (Currently Amended) A computer implemented method using at least one or more hardware processors, the method comprising: 
- compiling, from information comprised in a message received via a computer network in an apparatus, a protection bit sequence, the protection bit sequence comprising a first part and a second part, the first part comprising a segment of most significant bits of the protection bit sequence and the second part comprising a segment of least significant bits of the protection bit sequence; 
- identifying, using the at least one or more hardware processors, a sender of the message based on identifying a secret key that decrypts the first part into a plaintext bit sequence comprised in the message;
- verifying, using the at least one or more hardware processors, that a number represented by both parts together of the protection bit sequence has been incremented or decremented with respect to a protection bit sequence in a previous message from the same sender, and
- determining a subsequent first part that will be associated with a set of future messages from the sender, when advancing the protection bit sequence will cause the first part to change.

55. (Cancelled) 

56. (Currently Amended) A non-transitory computer readable medium having stored thereon a set of computer readable instructions that, when executed by at least one processor, cause an apparatus to at least: 
- compile, from information comprised in a message received in the apparatus, a protection bit sequence, the protection bit sequence comprising a first part and a second part, the first part comprising a segment of most significant bits of the protection bit sequence and the second part comprising a segment of least significant bits of the protection bit sequence; 
- identify a sender of the message based on identifying a secret key that decrypts the first part into a plaintext bit sequence comprised in the message;
- verify that a number represented by both parts together of the protection bit sequence has been incremented or decremented with respect to a protection bit sequence in a previous message from the same sender, and
- determine a subsequent first part that will be associated with a set of future messages from the sender, when advancing the protection bit sequence will cause the first part to change.  

Response to Arguments
Applicant’s arguments, see pages 7-11 in Remarks, filed 2/3/2021, with respect to amended claims 36 and 50, and dependent claims as being rejected under 35 U.S.C. 103(a) as being unpatentable over Wurster (US 2014/0133656 A1) in view of Alrabady (US 6829357 B1), have been fully considered and are found persuasive.  These rejections have been withdrawn.

Allowable Subject Matter
Claims 36-37, 39-41, 44-45, 50-51, 53-54 and 56 are allowed in light of the Applicant’s arguments and in light of the prior art made of record.

Reasons for Allowance
The following is an examiner’s statement for reasons for allowance:
Newly amended independent claims 36 and 50 are allowed for reasons argued by applicant in pages 7-11 of the Remarks, filed 2/3/2021, and for reasons explained below.
As to independent claims 36 and 50, the prior art including Wurster (US 2014/0133656 A1) and Alrabady (US 6829357 B1), alone or in combination, fails to anticipate or render obvious the claimed invention.  
Wurster (prior art on the record) teaches a method of generating an encrypted payload by obtaining an encrypted rolling identifier, device identifier and nonce or counter. Wurster also teaches identifying a wireless identity transmitter by decrypting the nonce or counter and the rolling identifier using a secret key. Wurster also teaches 
Alrabady (prior art on the record) teaches a sequence counter portion of a message which contains a portion of most significant bits and least significant bits and decrypting a portion of the bits of the sequence into a plaintext bit sequence.
Wang (prior art on the record) teaches a method of determining a subsequent message authentication code based upon a combination of a hash value and message count value used in messages between nodes after the message count value is incremented or advanced causing the hash value for the authentication code to change.
Additionally, Medelovich (US 2018/0084422 A1), teaches a method of connecting a mobile device by means of a message which includes a credential or PIN in both encrypted and decrypted form, and allowing access based on successfully decrypting the encrypted credential or PIN to match the credential or PIN comprised in the message.
Additionally, Fraenkel (WO 2013/128317 A1), teaches appending a message counter and nonce to a message which includes an incremented counter of messages of a message type.
Additionally, Schumacher (US 2010/0174897 A1), teaches a method for encrypting a message and subdividing the message into unitary message strings and encrypting the unitary message strings of the message.
None of the prior art of record cited above teaches the non-obvious features of the present invention: “verify that a number represented by both parts together of the 
 None of the prior art of record, either taken by itself or in any combination, would have anticipated or made obvious the invention of the present application at or before the time it was filed.

Conclusion
Therefore, claims 36-37, 39-41, 44-45, 50-51, 53-54 and 56 are hereby allowed in view of applicant’s persuasive arguments and in light of amendment to the claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should be preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance".
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BLAKE ISAAC NARRAMORE whose telephone number is (303)297-4357.  The examiner can normally be reached on Monday - Friday 0700-1700 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/B.I.N./Examiner, Art Unit 2438  


/SAMSON B LEMMA/Primary Examiner, Art Unit 2498